                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE WAI-MAN HUI,                              Case No.15-cv-03615-TSH
                                                        Plaintiff,
                                   8
                                                                                            ADMINISTRATIVE ORDER CLOSING
                                                 v.
                                   9                                                        CASE
                                  10     FOX ORTEGA ENTERPRISES, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          As this case has been stayed for bankruptcy proceedings since January 25, 2016 (ECF No.

                                  14   16), there appears to be no reason to maintain the file as an open one for statistical purposes.

                                  15   Accordingly, the Clerk is instructed to submit a JS-6 form to the Administrative Office.

                                  16          Nothing contained in this order shall be considered a dismissal or disposition of this action,

                                  17   and should further proceedings in this litigation become necessary or desirable, any party may

                                  18   initiate it in the same manner as if this order had not been entered

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: November 1, 2018

                                  22                                                    ______________________________________
                                                                                        THOMAS S. HIXSON
                                  23                                                    United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
